21-30071-hcm Doc#65 Filed 05/24/21 Entered 05/24/21 11:11:37 Main Document Pg 1 of 6



   UNITED STATES DEPARTMENT OF JUSTICE
   OFFICE OF THE UNITED STATES TRUSTEE
   KEVIN M. EPSTEIN
   UNITED STATES TRUSTEE
   JAMES W. ROSE, JR.
   TRIAL ATTORNEY
   615 E. Houston, Rm. 533
   San Antonio, TX 78205
   Telephone: (210) 472-4640
   Fax: (210) 472-4649

                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

   IN RE:                                            §
                                                     §   CASE NO. 21-30071-HCM
   THE GATEWAY VENTURES, LLC                         §   CHAPTER 11
                                                     §
                                                     §   HEARING DATE:
   DEBTOR                                            §   May 26, 2021, 1:30 PM

    OBJECTION OF THE UNITED STATES TRUSTEE TO MOTION OF DEBTOR (I)
    TO FILE SUN CAPITAL PURCHASE SALE AGREEMENT UNDER SEAL AND (II)
                           FOR RELATED RELIEF


          COMES NOW, KEVIN M. EPSTEIN, THE UNITED STATES TRUSTEE for Region 7

   (the “UST”), through the undersigned counsel, and files this objection to Motion of the Debtor (I) to

   File Sun Capital LLC Purchase Sale Agreement Under Seal and (II) For Related Relief (the “Motion”)

   (Dkt. # 50) and respectfully represents as follows:

                                    PRELIMINARY STATEMENT

          1.      The Debtor has filed a motion seeking Court authority to sell certain real estate.

   Dkt. #49. The Debtor also filed the Motion seeking to seal the real estate purchase agreement (the

   “PSA”). Debtor has cited no authority for the relief requested. Rather, Debtor seeks to “keep the

   purchase price and/or other information contained in the PSA confidential because of the sensitive

   nature of the information.” Bankruptcy Code section 107 codifies the presumption of public




                                                     1
21-30071-hcm Doc#65 Filed 05/24/21 Entered 05/24/21 11:11:37 Main Document Pg 2 of 6



   access and any paper filed in a case is presumed to be open to examination by an entity at reasonable

   times without charge. Absent a compelling need to protect trade secrets or other proprietary

   information, a motion to seal should be denied. The purchase price of a contract is the most basic

   and important information for a party to determine whether a sale is in the best interests of

   creditors and the estate. Debtor has not explained in the Motion how the public disclosure of the

   purchase price will cause harm. Unless the Debtor is selling the property for a below market price,

   the disclosure of the purchase price should cause no harm. As a party engaged in monitoring

   Chapter 11 cases, the UST objects to the Debtor’s attempt to seal the purchase price of the PSA

   and requests the Court to deny the Motion.



                         RESPONSE TO ALLEGATONS IN THE MOTION

           2.      The UST admits the allegations contained in paragraphs 1 through 12 of the Motion.

           3.      The UST admits the allegations contained in paragraph 13 of the Motion but denies

   that the Debtor should be allowed to seal the purchase price of the PSA.

           4.      The UST denies the remaining allegations contained in the Motion.



                                                 ARGUMENT

           A. The Debtor Has Not Met Its Burden That The Purchase Price Under the PSA
              Should Be Sealed.

           5.      Section 107 of the Bankruptcy Code codifies a presumption of public access, and any

   paper filed in a case under title 11 is presumed to be “open to examination by an entity at reasonable

   times without charge.” 11 U.S.C. § 107. Any paper filed in a bankruptcy case is subject to section

   107; therefore, the question of whether a document is a judicial record does not arise under section

   107. Gitto v. Worcester Tel. & Gazette Corp. (In re Gitto Global Corp.), 422 F.3d 1, 7, 9-10 (1st Cir. 2005).

                                                         2
21-30071-hcm Doc#65 Filed 05/24/21 Entered 05/24/21 11:11:37 Main Document Pg 3 of 6



           6.      Broad public access to documents filed in bankruptcy court fosters transparency in,

   and integrity of, the bankruptcy process. Public access to judicial records “is of special importance

   in the bankruptcy arena, as unrestricted access to judicial records fosters confidence among creditors

   regarding the fairness of the bankruptcy system.” Gitto, 422 F.3d at 7 (citing In re Crawford, 194 F.3d

   954, 960 (9th Cir. 1999)). “During a chapter 11 reorganization, a debtor's affairs are an open book

   and the debtor operates in a fish bowl.” In re Alterra Healthcare Corp., 353 B.R. 66, 73 (Bankr. D.

   Del. 2006) (citations omitted).

           7.      But the presumption of public access is not absolute. Section 107 includes

   exceptions for protecting an entity’s trade secrets and other confidential commercial information,

   for protecting persons from scandalous or defamatory matters, and for protecting an individual’s

   information that may pose an undue risk of identity theft or other unlawful injury. A motion under

   Rule 9018 is the mechanism for a party seeking to invoke the protections of section 107.

   Nevertheless, a “court’s ability to limit the public’s right to access remains an extraordinary measure

   that is warranted only under rare circumstances as ‘public monitoring is an essential feature of

   democratic control.’” In re Anthracite Capital, Inc., 2013 WL 1909026, at *3 (Bankr. S.D.N.Y. May

   9, 2013) (quotation omitted).

           8.      The Debtor will likely argue that creditors have been given access to the information

   under non-disclosure agreements and do not object to sealing the information. The Fifth Circuit

   recently rejected a “consensual” sealing of a record. Le v. Exeter Fin. Corp. 990 F.3d 410 (5th Cir.

   2021). The Fifth Circuit held that it is the Court’s duty to promote transparency. Id.

           9.      It appears that the sole basis for the Motion is the Debtor’s desire not to divulge

   information that it would not have divulged outside of bankruptcy. The UST asserts that the

   Debtor desire to not divulge a purchase price for a proposed sale of property is not sufficient for the


                                                      3
21-30071-hcm Doc#65 Filed 05/24/21 Entered 05/24/21 11:11:37 Main Document Pg 4 of 6



   extraordinary remedy sought in the Motion. Thus, the UST requests the Court deny the Motion

   and require the Debtor to disclose the purchase price under the PSA.

           WHEREFORE, the UST respectfully requests that the Court deny the Motion and for other

   and further relief the Court deems just and appropriate.



   Dated: May 24, 2021                                      Respectfully submitted,

                                                            KEVIN M. EPSTEIN
                                                            UNITED STATES TRUSTEE
                                                            REGION 7

                                                            By: /s/James W. Rose, Jr.
                                                             James W. Rose, Jr.
                                                             Trial Attorney
                                                             Texas Bar No. 17251900
                                                             615 E. Houston St., Room 533
                                                             San Antonio, TX 78205
                                                             (210) 472-4640
                                                             (210) 472-4649 Fax
                                                             E-mail: James.Rose@usdoj.gov


                                      CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing pleading was served upon the
   parties listed on the attached Service List by United States Mail, first class, postage prepaid, and/or by
   electronic means for all Pacer system participants on this the 24th day of May, 2021.


                                                   /s/ James W. Rose, Jr.
                                                   James W. Rose, Jr.




                                                       4
           21-30071-hcm Doc#65 Filed 05/24/21 Entered 05/24/21 11:11:37 Main Document Pg 5 of 6
Label Matrix for local noticing          The Gateway Ventures, LLC                      U.S. BANKRUPTCY COURT
0542-3                                   c/o PDG Prestige, Inc.                         511 E. San Antonio Ave., Rm. 444
Case 21-30071-hcm                        780 N Resler Drive, Suite B                    EL PASO, TX 79901-2417
Western District of Texas                El Paso, TX 79912-7196
El Paso
Mon May 24 11:06:25 CDT 2021
Ashish Nayyar                            Ashish Nayyar                                  Ashish Nayyar, Rahim Noorani,
806 Rockport Lane                        c/o James M. Feuille                           Deepesh Shrestha, and Umesh Shrestha
Allen, TX 75013                          ScottHulse PC                                  c/o James M. Feuille
                                         P.O. Box 99123                                 201 E. Main Drive, Suite 1100
                                         El Paso, TX 79999-9123                         El Paso, TX 79901-1340

Border Demolition                        City of El Paso                                Comptroller of Public Accounts
Attn: Bonnie Solis                       c/o Don Stecker                                C/O Office of the Attorney General
1004 Diesel Drive                        112 E. Pecan St. Suite 2200                    Bankruptcy - Collections Division MC-008
El Paso, TX 79907-3100                   San Antonio, TX 78205-1588                     PO Box 12548
                                                                                        Austin TX 78711-2548

Deepesh Shrestha                         Depcesh Shrestha                               El Paso County Tax AC
c/o James M. Feuille                     3708 N. White Chapel Blvd.                     301 Manny Martinez Dr., 1st Floor
ScottHulse PC                            Southlake, TX 76092-2042                       El Paso, TX 79905-5503
P.O. Box 99123
El Paso, TX 79999-9123

HD Lending LLC                           HD Lending LLC                                 HD Lending, LLC
6080 Surety Dr. Ste 101                  c/o Stephen H. Nickey PC                       c/o Clyde A. Pine, Jr.
El Paso, TX 79905-2066                   1201 North Mesa Ste. B                         Mounce Green Myers
                                         El Paso, TX 79902-4000                         P.O. Box 1977
                                                                                        El Paso, Texas 79999-1977

Internal Revenue Service                 Michael Dixson                                 PDG Prestige, Inc.
Special Procedures Staff - Insolvency    780 N. Resler Drive Suite B                    780 N. Resler Drive Suite B
P. O. Box 7346                           El Paso, TX 79912-7196                         El Paso, TX 79912-7196
Philadelphia, PA 19101-7346


Rahim Noorani                            Rahim Noorani                                  Rahim Noorani, et al.
4312 Hopi Drive                          c/o James M. Feuille                           c/o Marty D. Price
Carrolton, TX 75010-1133                 ScottHulse PC                                  2514 Boll St.
                                         P.O. Box 99123                                 Dalals, TX 75204-2512
                                         El Paso, TX 79999-9123

Saleem Makani                            Saleem Makani                                  Spectrum Gulf Coast, LLC
c/o Eric W. Wood                         c/o Eric Wood (Brown Fox)                      c/o Thompson Coburn LLP, Attn: Brian Hoc
Brown Fox PLLC                           8111 Preston Rd. Ste 300                       One U.S. Bank Plaza, Suite 2700
5550 Granite Parkway, Suite 175          Dallas, TX 75225-6329                          St. Louis, MO 63101-1616
Plano, Texas 75024
Email: eric@brownfoxlaw.com 75024-3834
Suhail Bawa                              Suhail Bawa                                    Suresh Kumar
c/o Eric W. Wood                         c/o Eric Wood (Brown Fox)                      c/o Harrel Davis
Brown Fox PLLC                           8111 Preston Rd. Ste 300                       PO Box 1322
5550 Granite Parkway, Suite 175          Dallas, TX 75225-6329                          El Paso, TX 79947-1322
Plano, Texas 75024
Email: eric@brownfoxlaw.com 75024-3834
Texas Attorney General                   (p)TEXAS COMMISSION ON ENVIRONMENTAL QUALITY   Umesh Shrestha
Environmental Protection Division        ATTN BANKRUPTCY PROGRAM                        8505 Revenue Way
P.O. Box 12548                           P O BOX 13087                                  North Richland Hills, TX 76182-7431
Austin, TX 78711-2548                    MC 132
                                         AUSTIN TX 78711-3087
           21-30071-hcm Doc#65 Filed 05/24/21 Entered 05/24/21 11:11:37 Main Document Pg 6 of 6
Umesh Shrestha                                       Union Gateway, LLC                                   United States Trustee - EP12
c/o James M. Feuille                                 c/o Ryan Little                                      U.S. Trustee’s Office
ScottHulse PC                                        P. O. Drawer 1977                                    615 E. Houston, Suite 533
P.O. Box 99123                                       El Paso, Texas 79999-1977                            P.O. Box 1539
El Paso, TX 79999-9123                                                                                    San Antonio, TX 78295-1539

Westar Investor Group LLC                            Westar Investors Group, LLC                          Jeff Carruth
c/o Eric Wood (Brown Fox)                            c/o Eric W. Wood                                     Weycer Kaplan Pulaski & Zuber, P.C.
8111 Preston Rd. Ste 300                             Brown Fox PLLC                                       24 Greenway Plaza, #2050
Dallas, TX 75225-6329                                5550 Granite Parkway, Suite 175                      Houston, TX 77046-2445
                                                     Plano, Texas 75024
                                                     Email: eric@brownfoxlaw.com 75024-3834


                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Texas Commission on Environmental Qualit             End of Label Matrix
Reg. 6 Office Compliance Enforcement                 Mailable recipients    35
401 E Franklin Ave, Suite 560                        Bypassed recipients     0
El Paso, TX 79901-1212                               Total                  35
